Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-8, 10, 13-17, 19-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed sending an instruction to a determined second virtual machine to host a service, wherein the second virtual machine is determined based on determining the second virtual machine from a plurality of virtual machines responsive to a load of a plurality of service sessions hosted by a plurality of first virtual machines satisfying a load threshold, wherein each of the plurality of first virtual machines is larger than a capacity of each of the plurality of second virtual machines.  
Wang et al. (J. Wang, P. Varman, C. Xie, Avoiding performance fluctuation in cloud storage, in: International Conference on High Performance Computing (HiPC), Goa, India, 2010, pp. 1–9) discloses a method of providing better performance guarantees for cloud computing (abstract).  Small, large, and extra-large machine instances are defined (Section II. B.).  Several small EC2 instances are leased to act as destination and helper VMs (Section IV.).  
Cervino et al. (J. Cervino, E. Kalyvianaki, J. Salvachua, and P. Pietzuch, “Adaptive provisioning of stream processing systems in the cloud,” in Data Engineering Workshops (ICDEW), 2012 IEEE 28th International Conference on. IEEE, 2012, pp. 295–301) discloses a method for provisioning VMs in a distributed stream processing system (abstract).  Small VMs are implemented as processing engines to explore whether time-of-day variation affects processing latency (Section B).
However, none of the discovered references anticipate or obviate the claimed sending an instruction to a determined second virtual machine to host a service, wherein the second virtual machine is determined based on determining the second virtual machine from a plurality of virtual machines responsive to a load of a plurality of service sessions hosted by a plurality of first virtual machines satisfying a load threshold, wherein each of the plurality of first virtual machines is larger than a capacity of each of the plurality of second virtual machines, as recited in the independent claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Behera et al. (US 8,738,333); and Morimura et al. (US 2016/0210175).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199